DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 10/15/2021 has been entered. No claims have been amended. Claim 6 has been cancelled, and no claims have been added. Claims 11-20 remain withdrawn due to an election in the response filed 09/08/2020. 
Accordingly, claims 1, 3-5, and 8-21 are pending with claims 1, 3-5, and 8-10 under examination.
In view of the cancellation of claim 6, the § 112(b) rejection is moot and is therefore withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Butcher et al. (US 20170197364 A1; of record), hereinafter “US ‘364”.
Regarding claims 1 and 9-10:
It is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
Geisen teaches additively manufacturing a component (“9,10” in Figs. 1-6) (meets the claimed “component formed using an additive manufacturing system”, and “exterior surface”, 
Geisen teaches that actuation (meets “excited” limitation of claims 9-10) of the abrasive structure (“actuation”, in one embodiment, meaning ‘vibrating/shaking’; see [0034]) results in the base material (i.e. powder; see [0003-0005]) being removed from the cavity via an “opening 5” in the cavity [0039],[Fig. 3] (meets the claimed “exit port defined in said exterior surface to facilitate egress of the un-sintered and partially sintered powder”; see [0079, 0094, 0097] and Figs. 2-3 and 5). The manufacturing conditions are such that the base material partly or locally solidified [0035], wherein the “solidification” may occur via selective laser sintering (SLS) methods; this means that the powder base material contains sintered and un-sintered areas, which meets the claimed step of “remov[ing] un-sintered and partially sintered powder”.
Geisen is silent regarding the powder removal device being tethered from an interior surface of the component, wherein the powder removal device is configured to detach from the adjacent surface when vibrated.

US ‘364 teaches making an additively manufactured part with an internal passage, and with a solid core being formed within at least a portion of the internal passage [Abstract]. vibratory, or torsional force is applied to the solid core at the attachment feature [Abstract; 0008]. The solid core is detached from the part [0008]. The solid core is then removed from the part [Abstract, 0008].
One of ordinary skill in the art would recognize that manufacturing a core that is partly attached to the main component would ensure the core does not move or shift during the build process, until it is desired to do so, such as when vibrating. The detachment upon vibration would allow the core to perform its primary function, of aiding in the powder removal from within the internal passage of the additively manufactured part [0004-0005, 0031].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Geisen  with those of US ‘364, as doing so would allow for removal of powder from additively manufactured parts having deep or high aspect ratio passages [0032].

Regarding claim 3:
Geisen and US ‘364 teach the component as applied to claim 1 above, and Geisen further teaches that the abrasive structure may be removed completely via an opening in the cavity [0039] (also see Figs. 3-5, [0037]; abrasive structures 2 exit through an ‘exit port’).
Regarding claim 5:
Geisen and US ‘364 teach the component as applied to claim 1 above. 
It can be seen from Figs. 1-6 of Geisen that the abrasive structures 2 appear to have a symmetrical trapezoidal shape, which meets the claimed “symmetric geometry” limitation.
Regarding claim 6:


	Regarding claim 8:
	Geisen and US ‘364 teach the component as applied to claim 1 above.
	Geisen does not explicitly teach that the abrasive structure “has a size between approximately 40 microns and approximately 500 microns”.
	However, Geisen appreciates the concept of changing and tailoring the size, volume, or shape of the clusters (abrasive structures comprise the clusters, see [0070]) via CAD and/or computer-aided manufacturing [0027], [0073] based on the intended purpose. Geisen also states that “base material may particularly comprise a fine fraction, such as a fine powder, e.g. with an average particle diameter of e.g. few tens of micrometers and as well as a coarser granular fraction which may be formed from solidified and/or conglomerated powder particles” [0018]. A size of “few tens of micrometers” is reasonably expected to overlap with the applicant’s claimed range of 40-500 microns. Furthermore, Geisen discloses that the surface roughness is less preferably 100 µm [Abstract]; one of ordinary skill in the art would reasonably expect that the surface roughness of a part generated from powder-based additive manufacturing, subsequently smoothened by abrasive media, may generally be correlated with the dimensions of the abrasive media (e.g. “abrasive structure 2”). 
Thus, although Geisen does not explicitly teach that the abrasive structure has a size of approximately 40-500 microns as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform optimization through 
It would have been obvious to choose a size of the clusters/abrasive structures that are similar in size to the desired surface roughness, because surface roughness requires a certain resolution that is characterized by the size of the abrasion media. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Butcher et al. (US 20170197364 A1; of record), hereinafter “US ‘364”, as applied to claim 1 above, and further in view of Butcher et al. (US 20170095888 A1; of record).
Geisen teaches the component as applied to claim 1 above, but is silent regarding the powder removal device having an asymmetric geometry.
Butcher teaches additively manufacturing a component with an internal passage and an additively manufactured elongated member within the internal passage [Abstract]. The elongated member is used to clean the internal passage of powder from the additive manufacturing process [0013-0020]. Thus, an elongated member allows for cleaning internal passages that are complex and otherwise difficult to clean.


The internal passage may be complex and be of a “non-line of sight geometry that includes multiple bends”. Butcher further discusses that it should be appreciated that various additional or alternative segments and/or fittings may also be provided [0027]. It should be further appreciated that although a conduit type example is illustrated herein, other aerospace components, aircraft structures, as well as a wide variety of applications outside the aerospace industry, which include one or more internal passages, would benefit [0027].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the component of Geisen with the (asymmetric, complex-shaped) elongated member of Butcher, as doing so would allow for an additively manufactured part with a complex shape to be cleaned of excess powder.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geisen et al. (US 20190126351 A1; of record) in view of Butcher et al. (US 20170197364 A1; of record), hereinafter “US ‘364”, as applied to claim 1 above, and further in view of Oswald et al. (US 20200094326 A1; of record).
Regarding claim 21:
As discussed in the Non-Final Rejection (mailed 10/07/2020) of claim 2, in the interest of compact prosecution, it is noted that Oswald is a Continuation of parent application No. 15/011,959 (Corresponding to US 20170216921 A1, filed on Feb. 1, 2016), and that the subject 
Geisen teaches the component as applied to claim 1 above, but is silent regarding the shape being at least one of a spheroid, prism, ellipsoid combined with an annular disk, Mobius loop, cylindrical, or cuboid.
Oswald teaches an additively manufactured component with an internal passage [Abstract], with a multiple of agitators additively manufactured within the internal passage [0005], and wherein the agitators are spherical (see [0008] and Figs. 2-5).
Oswald further teaches that by vibrating the component with the multiple of agitators (which are spherical) at the known natural frequency and break the semi-sintered conglomerated powder bonds surrounding each of the multiple of agitators, the internal passage of the component can be cleaned [0008-0009, 0012-0013]. The internal passage can also further be cleaned by mechanically working the powder with the multiple of agitators [0010, 0014].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Geisen with those of Oswald, as doing so would allow for loosening and cleaning the powder from the internal cavity/passage of an additively manufactured part by multiple means, such as both vibrating at the natural frequency, and by mechanically working the powder with the agitators.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
The applicant argues that “no rationale is provided for why one of ordinary skill in the art would seek to have the sub-structures remain in place” (emphasis by applicant), and that US ‘364 teaches making an additively manufactured part with an internal passage, and with a solid core being formed within at least a portion of the internal passage [Abstract]. Material that is not fused, either semi-sintered or un-sintered, is positioned between the solid portion and the solid core [Abstract; 0008]. At least a tensile, compressive, vibratory, or torsional force is applied to the solid core at the attachment feature [Abstract; 0008]. The solid core is detached from the part [0008]. The solid core is then removed from the part [Abstract, 0008]. One of ordinary skill in the art would recognize that manufacturing a core that is partly attached to the main component would ensure the core does not move or shift during the build process, until it is desired to do so, such as when vibrating. The detachment upon vibration would allow the core to perform its primary function, of aiding in the powder removal from within the internal passage of the additively manufactured part [0004-0005, 0031].” In other words, ensuring that the core does not move or shift during the build process is, in and of itself, the rationale – preventing undesired movements/shifting during a build process is itself a recognized advantage.
To be clear, the rationale in the 103 rejection for combining the feature is that doing so would allow for removal of powder from additively manufactured parts having deep or high aspect ratio passages (US ‘364, para. [0032]).

The applicant’s argument that the office fails to teach the limitations of “currently amended” claim 1 of “an interior surface….surface when vibrated…” (see section II. on pages 8-9 of arguments) is not found persuasive, with particular regard to the “tether” limitation. It is US ‘364 teaches making an additively manufactured part with an internal passage, and with a solid core being formed within at least a portion of the internal passage [Abstract]. Material that is not fused, either semi-sintered or un-sintered, is positioned between the solid portion and the solid core [Abstract; 0008]. At least a tensile, compressive, vibratory, or torsional force is applied to the solid core at the attachment feature [Abstract; 0008]. The solid core is detached from the part [0008].” In other words, the attachment feature meets the claimed tether.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738